332 F.2d 794
William Foy TURPIN, Plaintiff-Appellant,v.E. L. MAXWELL, Warden, Defendant-Appellee.
No. 15486.
United States Court of Appeals Sixth Circuit.
June 10, 1964.

David N. Gorman, Cincinnati, Ohio, court appointed, William Foy Turpin, in pro. per., for appellant.
John Cianflona, Asst. Atty. Gen., Columbus, Ohio, William B. Saxbe, Atty. Gen., Columbus, Ohio, for appellee.
Before MILLER, CECIL and O'SULLIVAN, Circuit Judges.

ORDER.

1
This cause is before this Court on appeal from an order of the United States District Court for the Southern District of Ohio, dismissing the plaintiff-appellant's complaint for a declaratory judgment.


2
The case was submitted to the Court upon the record in the District Court, the briefs of the parties and oral arguments of counsel.


3
Upon consideration whereof the Court finds that the complaint and supplemental pleading do not state a claim upon which relief by declaratory judgment may be granted. It is therefore ordered and adjudged that the judgment of the District Court be and it is hereby affirmed.